      Case 20-11247-elf       Doc 18 Filed 06/25/20 Entered 06/26/20 01:01:26                Desc Imaged
                                    Certificate of Notice Page 1 of 4
                                     United States Bankruptcy Court
                                   Eastern District of Pennsylvania
In re:                                                                                 Case No. 20-11247-jkf
AnnMarie Filice                                                                        Chapter 7
Silvano Filice
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0313-2          User: Belinda                Page 1 of 2                   Date Rcvd: Jun 23, 2020
                              Form ID: 318                 Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 25, 2020.
db/jdb         +AnnMarie Filice,    Silvano Filice,   136 Lismore Avenue,     Glenside, PA 19038-4011
14475009       +AR Resources, Inc.,    Attn: Bankruptcy,    Po Box 1056,    Blue Bell, PA 19422-0287
14475007       +Alderfer Glass Co., Inc.,    PO Box 70,    Telford, PA 18969-0070
14475011        Coastal Ear, Nose & Throat Surgeons,     984 First Colonial Road,    #302,
                 Virginia Beach, VA 23454-3196
14475022       +Comenitycapital/fntgt,    Attn: Bankruptcy,    Po Box 182125,    Columbus, OH 43218-2125
14475023       +Comenitycapital/impcc,    Attn: Bankruptcy,    Po Box 182125,    Columbus, OH 43218-2125
14475025       +Comenitycapital/tile,    Attn: Bankruptcy Dept,     Po Box 182125,    Columbus, OH 43218-2125
14475027        Dsnb Bloomingdales,    Attn: Recovery ’Bk’,    Po Box 9111,    Mason, OH 45040
14475029       +EVMS Medical Group,    Surgery,   PO Box 936,    Norfolk, VA 23501-0936
14475028        Emergency Physicians of Tidewater PC,     PO Box 603325,    Charlotte, NC 28260-3325
14475030       +First Federal Credit Control,    Attn: Bankruptcy,     24700 Chagrin Blvd, Ste 205,
                 Cleveland, OH 44122-5662
14475032        Hampton Roads Radiology Associates,     PO Box 844555,    Boston, MA 02284-4555
14475034        Lincare Inc,   PO Box 105760,    Atlanta, GA 30348-5760
14475038        Sentara,   PO Box 791468,    Baltimore, MD 21279-1468
14475039        Sentara Healthcare,    PO Box 117276,    Atlanta, GA 30368-7276

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Jun 24 2020 05:42:43        City of Philadelphia,
                 City of Philadelphia Law Dept.,     Tax Unit/Bankruptcy Dept,    1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Jun 24 2020 05:42:36        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14475008       +EDI: AMEREXPR.COM Jun 24 2020 09:03:00       Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
14475010       +EDI: TSYS2.COM Jun 24 2020 09:03:00       Barclays Bank Delaware,    Attn: Bankruptcy,
                 Po Box 8801,   Wilmington, DE 19899-8801
14475012       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Jessica London,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14475013       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14475014       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Overstock,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14475015       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Pier 1,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14475016       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Pottery Barn,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14475017       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Restoreration Hardware,
                 Attn: Bankruptcy,    Po Box 182125,    Columbus, OH 43218-2125
14475018       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Bank/Wayfair,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
14475019       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity Capital Bank/HSN,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
14475020       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenity/Crate & Barrell,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
14475021       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenitybank/West Elm,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
14475024       +EDI: WFNNB.COM Jun 24 2020 09:03:00       Comenitycapital/mrsota,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
14475031        E-mail/Text: nwilliamson@foundationfinance.com Jun 24 2020 05:43:51
                 Foundation Finance Company,    Attn: Bankruptcy,    Po Box 437,    Schofield, WI 54476
14475033       +EDI: IRS.COM Jun 24 2020 09:03:00       Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14475035       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 24 2020 05:44:36
                 LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,   Po Box 10497,
                 Greenville, SC 29603-0497
14475036       +EDI: DAIMLER.COM Jun 24 2020 09:03:00       Mercedes-Benz Financial Services,
                 Attn: Bankruptcy Dept,    Po Box 685,    Roanoke, TX 76262-0685
14475037        EDI: PRA.COM Jun 24 2020 09:03:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
14477993       +E-mail/Text: RVSVCBICNOTICE1@state.pa.us Jun 24 2020 05:40:57
                 Pennsylvania Department of Revenue,     Bankruptcy Division PO BOX 280946,
                 Harrisburg, PA 17128-0946
14475040       +EDI: SWCR.COM Jun 24 2020 09:03:00       Southwest Credit Systems,    4120 International Parkway,
                 Carrollton, TX 75007-1958
14475041       +EDI: VERIZONCOMB.COM Jun 24 2020 09:03:00       Verizon Wireless,    Attn: Verizon Bankruptcy,
                 500 Technology Dr, Ste 500,    Weldon Springs, MO 63304-2225
                                                                                               TOTAL: 23
        Case 20-11247-elf            Doc 18 Filed 06/25/20 Entered 06/26/20 01:01:26                               Desc Imaged
                                           Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: Belinda                      Page 2 of 2                          Date Rcvd: Jun 23, 2020
                                      Form ID: 318                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14475026          Crown Asset Management LLC
smg*              Pennsylvania Department of Revenue,   Bankruptcy Division,                     P.O. Box 280946,
                   Harrisburg, PA 17128-0946
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 23, 2020 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Joint Debtor Silvano Filice brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Debtor AnnMarie Filice brad@sadeklaw.com, bradsadek@gmail.com
              GARY F. SEITZ   on behalf of Trustee GARY F. SEITZ gseitz@gsbblaw.com,
               gfs@trustesolutions.net;Jblackford@gsbblaw.com
              GARY F. SEITZ   gseitz@gsbblaw.com, gfs@trustesolutions.net;Jblackford@gsbblaw.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 5
   Case 20-11247-elf                  Doc 18 Filed 06/25/20 Entered 06/26/20 01:01:26                         Desc Imaged
                                            Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              AnnMarie Filice                                             Social Security number or ITIN   xxx−xx−5054
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Silvano Filice                                              Social Security number or ITIN   xxx−xx−0059
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 20−11247−jkf



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           AnnMarie Filice                                               Silvano Filice


           6/23/20                                                        By the court: Jean K. FitzSimon
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
  Case 20-11247-elf         Doc 18 Filed 06/25/20 Entered 06/26/20 01:01:26               Desc Imaged
                                  Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
